           Case 2:20-cv-05592-TJS Document 8 Filed 12/02/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONTE MCCOY                                :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
PROGRESSIVE INSURANCE                      :
COMPANY and JOHN DOE                       :     NO. 20-5592

                                       ORDER

      NOW, this 2nd day of December, 2020, upon consideration of the Plaintiff’s Motion

to Remand to the Philadelphia County Court of Common Pleas (Document No. 4) and the

Notice of Removal, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 1447(c), this action is

REMANDED to the state court from which it was removed.



                                               /s/ Timothy J. Savage
                                               TIMOTHY J. SAVAGE, J.
